DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5, 7-13 and 15-18, 21, 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Saito et al. (US 6,690,376), Kuwabara et al. (US 2013/0120425) and Olshan et al. (US 2014/0274373), and further in view of Yomdin et al. (US 2012/0218262). 
As per claim 1, Saito et al., hereinafter Saito, discloses a method, comprising:
receiving an animation from an animation memory (col. 7, line 8-17 the 2D animation data);
selecting a character from a plurality of displayed characters, the character including at least one of a head, a body, or a limb (Figure 4; col. 7, line 50-67 where components of a character could be selected); 
applying the animation to the character (Figure 8; col. 8, line 1-12 shows an example of animation); and 
posting, for display, the character having the final animation (Figure 3, item 34). 
it is noted Saito does not explicitly teach the character is selected from a plurality of displayed characters, however, this is known in the art as taught by Kuwabara et a., hereinafter Kuwabara, Kuwabara discloses a character generating system in which 
It would have been obvious to one of ordinary skill in the art before the effective filing date the claimed invention to incorporate the teaching of Kuwabara into Saito because Saito discloses a method of animating an object and Saito discloses a character could be selected from a plurality of characters for the purpose of increasing user selectivity. 
It is noted Saito and Kuwabara do not explicitly teach 
selecting at least one alternative animation. However, this is known in the art as taught by Olshan et al., hereinafter Olshan. Olshan discloses a method of applying animations to virtual characters with interchangeable body parts that may be combined to form composite virtual characters (Abstract; Figure 10 and [0084] where the body parts could be interchanged and modified and a defined animation may be applied to the parts or characters as an alternate; [0091] where the process selects an animation defined for the selected body part or the composite virtual character).
It would have been obvious to one of ordinary skill in the art to incorporate the teaching of Olshan into Saito and Kuwabara because Saito and Kuwabara discloses a method of animating a selected object and Olshan discloses an alternative animation could be performed for the purpose of presenting a state of a device.
It is further noted Saito, Kuwabara and Olshan do not explicitly teach applying, in place of the applied animation, at least one alternative animation to the character as a final animation. However, this is known in the art as taught by Yomdin et al., hereinafter 
It would have been obvious to one of ordinary skill in the art to incorporate the teaching of Yomdin into Saito, Kuwabara and Olshan because Saito, Kuwabara and Olshan disclose a method of animating an object and Yomdin discloses a final animation could be chosen for the purpose of presenting a complete animation. 

As per claim 2, Saito, Kuwabara, Olshan and Yomdin demonstrated all the elements as disclosed in claim 1, and Saito further discloses the animation includes an animation that is independent of a scale of the character (Figure 5; col. 8, line 7-10 where the animation is independent of a scale of the character).
As per claim 3, Saito, Kuwabara, Olshan and Yomdin demonstrated all the elements as disclosed in claim 1, and Saito further discloses the animation includes an animation that is independent of an aspect ratio of a display (Figure 5; col. 8, line 7-10 where the animation is independent of an aspect ratio of a display).
As per claim 4, Saito, Kuwabara, Olshan and Yomdin demonstrated all the elements as disclosed in claim 1, and Saito further discloses the character has an arbitrary scale when customized (col. 8, line 28-29 where the sprite could be customized by a scale data).
As per claim 5, Saito, Kuwabara, Olshan and Yomdin demonstrated all the elements as disclosed in claim 1.
As for applying the animation to a plurality of customized characters, since Saito and Kuwabara disclose applying animation to a customized character, it would 
As per claim 7, Saito, Kuwabara, Olshan and Yomdin demonstrated all the elements as disclosed in claim 1, and Saito further discloses wherein the character is triggered for display in a location of a display for customization (Figure 8; col. 10, line 40-58 where CE1-CE5 are drawn at positions in a frame corresponding to the screen).
As per claim 8, Saito, Kuwabara, Olshan and Yomdin demonstrated all the elements as disclosed in claim 1, and Saito further discloses further comprising
storing the customized character having the animation (Figure 8, item 130 where the buffer stores the sprite information).
As per claim 9, Saito, Kuwabara, Olshan and Yomdin demonstrated all the elements as disclosed in claim 1, and Saito further discloses the customized character has a size that is not adjusted (Figure 8, where the cell data is not adjusted).
As per claim 10, Saito, Kuwabara, Olshan and Yomdin demonstrated all the elements as disclosed in claim 1, and Saito further discloses wherein scaling data associated with the character is updated when the character is re-drawn (Figure 18 where the scaling data could be updated in S26 and S22).
As per claim 11, Saito discloses a method, comprising: 
receiving an animation from an animation memory (col. 7, line 8-17 the 2D animation data);

displaying a set of assets for selection for the basic character; selecting an asset, from the set of assets, to add to the basic character to define a customized character (Figure 4 where character parts could be selected);
applying the animation to the customized character (Figure 8; col. 8, line 1-12 shows an example of animation); and
posting of the customized character having the final animation using an application (Figure 3, item 34).
It is noted Saito does not explicitly teach the basic character is selected from a plurality of displayed basic characters, however, this is known in the art as taught by Kuwabara. Kuwabara discloses a character generating system in which a user could chose a basic character from a plurality of basic characters prepared in advance ([0003]). 
It is noted Saito and Kuwabara do not explicitly teach 
selecting at least one alternative animation. However, this is known in the art as taught by Olshan et al., hereinafter Olshan. Olshan discloses a method of applying animations to virtual characters with interchangeable body parts that may be combined to form composite virtual characters (Abstract; Figure 10 and [0084] where the body parts could be interchanged and modified and a defined animation may be applied to the parts or characters as an alternate; [0091] where the process selects an animation defined for the selected body part or the composite virtual character).

It is further noted Saito, Kuwabara and Olshan do not explicitly teach applying, in place of the applied animation, at least one alternative animation to the character as a final animation. However, this is known in the art as taught by Yomdin. Yomdin discloses a method of animating a character with an animation clip chosen as a final animation ([0047]). 
It would have been obvious to one of ordinary skill in the art to incorporate the teaching of Yomdin into Saito, Kuwabara and Olshan because Saito, Kuwabara and Olshan disclose a method of animating a selected object and Yomdin discloses a final animation could be chosen for the purpose of presenting a complete animation. 
Claims 12-13 and 15-18 are method claims with limitations similar to claims 4-5 and 7-10, respectively, therefore are similarly rejected as claims 4-5 and 7-10, respectively.
As per claim 21, Saito, Kuwabara, Olshan and Yomdin demonstrated all the elements as disclosed in claim 11, respectively, and Saito further disclosed at least a memory and a processing device (Figure 3, items 24 and 22).
As per claim 23, Saito discloses a system, comprising:
a memory (Figure 3, item 24); and
at least one processing device (Figure 3, item 26), the at least one processing device configured to:

selecting a character from a plurality of displayed characters, the character including at least one of a head, a body, or a limb (Figure 4; col. 7, line 50-87 where components of a character could be selected);
applying the animation to the character (Figure 8; col 8, line 1-12 shows an example of animation); and trigger posting of the customized character having the animation using an application (Figure 3, item 34).
post, for display, the character having the final animation (Figure 3, item 34).
It is noted Saito does not explicitly teach the character is selected from a plurality of displayed characters, however, this is known in the art as taught by Kuwabara et al hereinafter Kuwabara. Kuwabara discloses a character generating system in which
a user could chose a character from a plurality of characters prepared in advance ([0003]}.
It would have been obvious to one of ordinary skill in the art before the effective filing date the claimed invention to incorporate the teaching of Kuwabara into Salto because Saito discloses a method of animating an object and Saito discloses a character could be selected from a plurality of characters for the purpose of increasing user selectivity.
It is noted Saito and Kuwabara do not explicitly teach 
selecting at least one alternative animation. However, this is known in the art as taught by Olshan et al., hereinafter Olshan. Olshan discloses a method of applying animations to virtual characters with interchangeable body parts that may be combined 
It would have been obvious to one of ordinary skill in the art to incorporate the teaching of Olshan into Saito and Kuwabara because Saito and Kuwabara discloses a method of animating a selected object and Olshan discloses an alternative animation could be performed for the purpose of presenting a state of a device.
It is further noted Saito, Kuwabara and Olshan do not explicitly teach replacing the animation with at least one alternative animation to the character as a final animation. However, this is known in the art as taught by Yomdin. Yomdin discloses a method of animating a character with an animation clip chosen as a final animation ([0047]). 
It would have been obvious to one of ordinary skill in the art to incorporate the teaching of Yomdin into Saito, Kuwabara and Olshan because Saito, Kuwabara and Olshan disclose a method of animating a selected object and Yomdin discloses a final animation could be chosen for the purpose of presenting a complete animation. 
As per claim 24, Saito, Kuwabara, Olshan and Yomdin demonstrated all the elements as disclosed in claim 1, and Olshan further discloses
wherein the applied animation is a previously applied animation such that the applying, in place of the applied animation, the at least one alternative animation includes the applying, in place of the previously applied animation, the at least one alternative animation (Abstract; Figure 10 and [0084] where the body parts could be .
Claims 19, 20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Saito et al. (US 6,690,376) in view of Kuwabara et al. (US 2013/0120425), and further in view of Yomdin et al. (US 2012/0218262).
As per claim 19, Saito discloses a method, comprising: 
receiving a first animation from an animation memory (col. 7, line 8-17 the 2D animation data); 
selecting a basic character from a plurality of displayed basic characters (Figure 5; col. 8, line 7-10 where the animation is independent of a scale of the character); 
displaying a set of assets for selection for the basic character; selecting an asset, from the set of assets, to add to the basic character to define a customized character (Figure 4 where character parts could be selected);
applying the first animation to the customized character to generate a first customized character having the first animation (Figure 8; col. 8, line 1-12 shows an example of animation); 
trigger posting of the customized character having the first animation using an application (Figure 3, item 34).
It is noted Saito does not explicitly teach the basic character is selected from a plurality of displayed basic characters, however, this is known in the art as taught by 
As for selecting a second animation from the animation memory; 
applying the second animation, in place of the first animation, to the customized character to generate a second customized character having the second animation; and trigger posting of the second customized character having the second animation, since Saito and Kuwabara disclose applying animation to a character and storing, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to extend the method to apply a second animation to a selected second character for the purpose of increasing animation versatility.
It would have been obvious to one of ordinary skill in the art before the effective filing date the claimed invention to incorporate the teaching of Kuwabara into Saito because Saito discloses a method of animating an object and Kuwabara discloses a character could be selected from a plurality of characters for the purpose of increasing user selectivity.
It is further noted Saito and Kuwabara do not explicitly teach applying the second animation as a final animation. However, this is known in the art as taught by Yomdin. Yomdin discloses a method of animating a character with an animation clip chosen as a final animation ([0047]). 
It would have been obvious to one of ordinary skill in the art to incorporate the teaching of Yomdin into Saito and Kuwabara because Saito and Kuwabara disclose a method of animating a selected object and Yomdin discloses a final animation could be chosen for the purpose of presenting a desired animation result. 

As per claim 22, Saito, Kuwabara and Yomdin demonstrated all the elements as disclosed in claim 19, and Saito further disclose the method is performed using a system including a memory and at least one processing device (Figure 3, items 24 and 22). 
Response to Arguments
Applicant’s arguments, see Amendment, filed October 28, 2020, with respect to the rejection(s) of claim(s) 1, 11 and 23, under Saito et al. (US 6,690,376), Kuwabara et al. (US 2013/0120425), Seo et al. (US 2007/0111755), and Yomdin et al. (US 2012/0218262) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Saito et al. (US 6,690,376), Kuwabara et al. (US 2013/0120425) and Olshan et al. (US 2014/0274373), and further in view of Yomdin et al. (US 2012/0218262). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN R YANG whose telephone number is (571)272-7666.  The examiner can normally be reached on 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devona Faulk can be reached on (571) 272-7515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 





/RYAN R YANG/Primary Examiner, Art Unit 2616                                                                                                                                                                                                        January 15, 2021